Citation Nr: 0335689	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-13 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the cervical intervertebral disc.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran retired in May 1974, after more than twenty-five 
years of active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  



REMAND

The veteran is service-connected for traumatic arthritis of 
the cervical intervertebral disc, evaluated as 10 percent 
disabling.  He is seeking entitlement to an increased 
evaluation of his cervical spine disability.  

The veteran's service-connected cervical spine disability is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5290, which contemplates limitation of motion of the cervical 
spine.  However, during the pendency of the veteran's appeal, 
the regulations governing the evaluation of the spine were 
revised.  See 68 Fed. Reg. 51454-51456 (August 27, 2003).  
The regulation governing the evaluation of intervertebral 
disc syndrome was also revised.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  The RO has not considered the revised 
rating criteria in evaluating the veteran's service-connected 
disability.  Furthermore, the veteran was last afforded a VA 
examination of his spine in October 2001, and the veteran's 
claims folder was not available to the examiner at that time.  
Thus, the Board concludes that a REMAND of this matter is 
necessary to afford the veteran a current medical examination 
and for review of his disability under the revised criteria.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
examination with an appropriate 
specialist to determine the current 
nature and severity of his service-
connected cervical spine disability.  The 
veteran's claims folder should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed and the 
findings reported in detail, including x-
ray study and range of motion testing in 
degrees.  In reporting the results of 
range of motion testing, the examiner 
should specifically identify any 
excursion of motion accompanied by pain.  
The examiner is requested to identify any 
objective evidence of pain and to assess 
the extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the function al impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  Any functional impairment 
of the lower extremities due to the disc 
disease should be identified, and the 
examiner should assess the frequency, 
severity and duration of any attacks of 
sciatic neuropathy.  

A complete rationale for all opinions 
expressed should be provided.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should undertake any 
other additionally indicated development 
and readjudicate the veteran's claim of 
entitlement to an increased evaluation of 
his service-connected traumatic arthritis 
of the cervical intervertebral disc.  
(This should include any further 
notification or development appropriate 
pursuant to the Veterans Claims 
Assistance Act (VCAA)).  The RO should 
consider both the former and the current 
criteria for evaluating the spine.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




